DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Final Office Action is in response to amendment filed on 09/07/2021.
	Claims 1-5, 7, 9, 11, 15, 17-20 and 22-23 have been amended. Claims 1-23 remain pending in the application. 

Response to Amendment

The amendment filed 09/07/2021 has been entered. Claims 1-5, 7, 9, 11, 15, 17-20 and 22-23 have been amended. Claims 1-23 remain pending in the application. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/04/2021. The objection has been withdrawn in view of the amended drawings.
Applicant amendment to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/04/2021. The objection has been withdrawn in view of the amended specification.
Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/04/2021. The objection has been withdrawn in view of the amended claims.


Response to Arguments

 Regarding Applicant’s arguments, on page 10-17 of the remark filed on 09/07/2021, on the newly amended limitations of independent claim 1: “a computer-implemented method for performing an authentication procedure when joining a wireless network, comprising: compressing a first certificate chain based on a first mapping to generate a compressed certificate chain, wherein the first certificate chain includes a first data entry and the compressed certificate chain includes a first index in place of the first data entry; and transmitting the compressed certificate chain to a neighboring node to perform the authentication procedure with the neighboring node based on the first data entry.”
	The limitations of independent claim 10: “a computer-implemented method for performing an authentication procedure when joining a wireless network, comprising: receiving a compressed certificate chain from a neighboring node; decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, wherein the compressed certificate chain includes a first index and the decompressed certificate chain includes a first data entry in place of the first index; and performing an authentication procedure with the neighboring node based on the first data entry.”
	The newly amended limitations of independent claim 17: “a wireless network, comprising: a first node that includes: a first memory storing a first set of instructions, and a first processor that executes the first set of instructions to perform the steps of: compressing a first certificate chain to generate a compressed certificate chain, and transmitting the compressed certificate chain across the wireless network; and a second node that includes: a second memory storing a second set of instructions, and a second processor that executes the second set of instructions to perform the steps of: receiving the compressed certificate chain, decompressing the compressed certificate chain to generate a decompressed certificate chain, and performing an authentication procedure with the first node based on the decompressed certificate chain.”, arguments are not persuasive.
	Applicant argues the cited references fail to expressly or inherently disclose or make obvious the amended features of compressing a first certificate chain to generate a compressed certificate chain. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Wenocur describes in Par. (0253-255) the use of compact certificates, the wording of limitation “compressed” can be broadly and reasonably interpreted as compacting or a compact certificate. Wenocur further states in Par. (0512) the uses of these certificates that form or generate certificate chains as well as in Par. (0599) describing the certificates being utilized as compressed or compact certificates in a chain. Therefore, the rejection is maintained.

	Applicant argues the cited references fail to expressly or inherently disclose or make obvious the amended features of a compressed certificate chain that includes a first index in place of a first data entry. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Wenocur describes in Par. 

Applicant argues the cited references fail to expressly or inherently disclose or make obvious the amended features of a decompressed certificate chain including a first data entry in place of a first index and decompressing a compressed certificate chain to generate a decompressed certificate chain. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Wenocur does not teach the claimed limitation however Parkinson describes in Par. (0027) the process of uncompressing a certificate and decompressing the contents within the certificate as well as sequence of certificates that can be broadly and reasonable be interpreted as a certificate chain that is decompressed. Parkinson further discloses in Par. (0030) a serial number or index that represents or is in place of a record or what would be described as a data entry.  Parkinson also describes in Figure 5 the generation of the decompressed or uncompressed certificate from a compressed certificate as well as in Par. (0059-0060) describing index numbers associated with data entries of the compressed and decompressed certificates. Therefore, the rejection is maintained.





Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur").

Regarding Independent Claim 1 (Currently Amended), Wenocur teaches a computer-implemented method for performing an authentication procedure when joining a wireless network, comprising: compressing a first certificate chain based on a first mapping to generate a compressed certificate chain, wherein the first certificate chain includes a first data entry and the compressed certificate chain includes a first index in place of the first data entry (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255) "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; (Par. (0332) "The KID for the MK is the hash of the MK itself. but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key");
and transmitting the compressed certificate chain to a neighboring node to perform the authentication procedure with the neighboring node based on the first data entry (Par. (0131], [0307]-(0340], [0654]-(0658] -(Par. (0131) "linkage between different sequences of instructions. decompression and compression and file packaging. e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.=1te signing key and certificate chain from a trusted storage means. and then passes that extracted information. and the data of the message along with the Recipient's public enveloping Kev, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped- Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption. extract the data encryption key. Decrypts the data which is digitally signed. and verifies the signature of the data and the certificate chain of the Sender').

Regarding Dependent Claim 3 (Currently Amended), Wenocur teaches the computer-implemented method of claim 1, wherein the first certificate chain comprises a chain of X.509 certificates, the first data entry comprises at least one of a field name and a field value included in the chain of X.509 certificates, and wherein the authentication procedure comprises a certificate exchange that, when completed, establishes an authenticated communication channel with the neighboring node. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode  adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))






Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in
further view of Subasic et al. (U.S Pub. No. 20170134170, hereinafter referred to as
"Subasic").

Regarding Dependent Claim 2 (Currently Amended), Wenocur does not explicitly teach the computer implemented method of claim 1, wherein the first data entry includes a greater number of bits than the size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain.
Wherein Subasic teaches the computer-implemented method of claim 1, wherein the first data entry includes a greater number of bits than the size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain. (Figure 2 labels 202, 203, 204, 1 and 2; certificate chain (ECDSA certificates) greater in bits (bytes) than compressed (reduced) certificates (1.2). first data entry (fragment) greater in bits (bytes) than index (204), (Par. (0022) "by reducing the size of certificates from what has been used in the past"; compressed (reduced) certificates), (Par. (0008) "significant packet fragmentation and a need to send large numbers of wireless packets over the air in order to fully exchange certificates."; first data entry (fragments/ packets). (Par. (0021) "This significantly reduces overhead of exchanging certificates and leads to a significant reduction in the fragmentation of messages required to exchange the certificates."; first data entry (fragmentation of messages). (Par.(0023) "ECDSA certificates 202 are used to exchange keys. The ECDSA keys are small in size and are segmented by the SC and inserted into the MAP field 201 of frames 200. For example, if the ECDSA certificate 202 consists of 200 bytes, it may be split into 10 fragments 203 of 20 bytes each. An index byte 204 is combined with each fragment 203 and then and added to the MAP field 201 "; compressed certificate chain (reduced ECDSA certificates) with first data entry (fragments) and index) is not greater in bits (bytes) than ECDSA label 202), (Par. (0024) "ECDSA certificate 300 into multiple (N) smaller fragments of size K bytes 301. Each fragment consists of an index number 302 followed by K bytes"; first data entry (fragments) corresponding with index,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Subasic to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Subasic includes a process of having the data entry greater in 
The motivation to combine these references is because when authenticating and devices in exchange to joining a network it becomes vital to determine the identity of other entities in communication. By efficiently transmitting data faster and more securely the user is provided assurance that concerns of power consumption and transmission rates are at optimal capacity leading to a more swift and impactful identity management and authentication of devices.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as
"Madhavan") in further view of Parkinson et al. (U.S Pub. No. 20080189545, hereinafter referred to as "Parkinson")

Regarding Dependent Claim 4 (Currently Amended), Wenocur does not explicitly teaches the computer implemented method of claim 1, wherein compressing the first certificate chain comprises: determining that the first mapping includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping; and
Wherein Madhavan teaches the computer-implemented method of claim 1,
wherein compressing the certificate chain comprises: determining that the first
mapping includes the first data entry; (Par. (0047) "This produces a compact certificate which includes less than all of the information needed for authentication."; wherein compressing the certificate chain), (Par. (0004)" The basic structure of an X.509 certificate is given in Table I below. It includes three main fields: a TBS (to be signed) Certificate field containing a number of data items, a Signature Algorithm field identifying the algorithm used in producing the signature, as well as a Signature Value field containing the digital signature that is used by the CA to sign the certificate. The details of X.509 v.3 certificates are contained in RFC 3280. TABLE-US-00001 TABLE I
X.509 Certificate TBS Certificate Version Serial number Signature Issuer Validity UTC
Time Generalized Time Subject Subject Public Key Info Unique Identifiers Extensions
Signature Algorithm Signature Value"; determining (identifying) first mapping (Table I) includes (contains) data entry(data items)).
determining that the first data entry corresponds to the first index in the
first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of
the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and 
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.
However Wenocur and Madhavan do not explicitly teach replacing the first data
entry with the first index in the first certificate chain.
Wherein Parkinson teaches replacing the first data entry with the first index
in the first certificate chain. (Par. (0025) "compressing CRL contents, which preferably include a sequence of compressed certificate serial numbers and optional extensions associated with revoked certificates, while maintaining an uncompressed header having information associated with the contents such as filtering and compression method,"; certificate chain (sequence of compressed certificate). (Par. (0041) "compression procedure replaces portions of CRL data with references to data already having passed through both an encoder and a decoder and that matches the CRL data portions. Each reference to a match is represented by a value referred to as a length-distance pair "Id".; compression of certificate process includes replacing first data entry (CRL data) with references to data (first index)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate 
The motivation to combine these references is because devices that are trying to authenticate each other in a network become more promoted to save power and utilize low energy consumption when transmitting data, this extends the lifelong operation of devices and leads to a more efficient compression rate and transmission of data.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in further view of Tamas et al. (U.S Pub. No. 20180365703, hereinafter referred to as "Tamas").

Regarding Dependent Claim 5 (Currently Amended), Wenocur further teaches the computer-implemented method of claim 1, wherein compressing the first certificate chain comprises: determining that the first mapping does not include the second data entry; and (Par. (0378)" Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to the Finish record to be sent"; first mapping does not include second data entry) 
incorporating the second data entry into the first mapping at a position that corresponds to a second index. (Par. (0603) "A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length"; multiple data entries (type version content-length) second data entry (content length) with second index (represented by value of 3 bytes), (Par. (0605)" A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with each
Certificate issued to the Subject, so given two Certificates with the same Subject Name,
it is easy to tell which on is more recent"; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate. Unsigned integer that is incremented (second index value) (Examiner Notes: instant application
16/515.953 states in Specification Par. (0062) "the data entry could be a kevlvalue pair. a field name and corresponding field value. a line of comma-separated values. A data string. and so forth. In one embodiment. the data entry may be a field and/or corresponding field value derived from an X.509 certificate.")
	However Wenocur does not explicitly teach identifying a second data entry included in the first certificate chain;
Wherein Tamas teaches identifying a second data entry included in the first  certificate chain; (Par.(0005) "each certificate catalogue comprising one or more
certificate templates"; certificate chain), (Par. (0008) "to identify a particular certificate
data record of the plurality of certificate data records;"; identify a second data entry
(plurality of certificate data records) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tamas to the determining the first mapping does not include the second data entry and incorporating the second data entry into the first mapping at a position that corresponds to the second index teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of certificate chains with substantial data entries. Tamas includes identifying a second data entry that is included in the certificate chain, this provides the proper security measures and properties for the certificate chain. By identifying before transmission a further data entry that corresponds to the mapping it will prevent from the device trying to authenticate its identity and join a wireless network from sending the second data entry to the wrongful or unauthorized entity in exchange. This system of checks by identifying and determining other data entries in the certificate chain not only enhances protection but in return creates a strong sense of integrity in the system.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Tamas et al. (U.S Pub. No. 20180365703, hereinafter referred to as "Tamas") in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

	Regarding Dependent Claim 6 (Original), Wenocur and Tamas does not explicitly teach the computer-implemented method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. 
Wherein Suzuki teaches the computer-implemented method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless when the authentication procedure has completed (after the revocation process). data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and the identifying of a second data entry that is included in the certificate chain teachings of Tamas because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur")
Gopal et al. (U.S Pub. No. 20190268017, hereinafter referred to as "Gopal") and
Mcgrew et al. ("The Compressed X.509 Certificate Format draft-pritikin-comp-x509-00" retrieved from IDS, hereinafter referred to as Mcgrew) in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

	Regarding Dependent Claim 7 (Currently Amended), Wenocur does not explicitly teach the computer-implemented method of claim 1, wherein the first mapping is pre- populated with a first set of data entries prior to compressing the first certificate chain, 
	Wherein Gopal teaches the computer-implemented method of claim 1,
wherein the first mapping is pre- populated with a first set of data entries prior to compressing the first certificate chain (Par. (0111) "the result of this training is stored in a file called "dictionary," which is loaded before compression and decompression. Through use of the dictionary, the compression ratio achievable on small data is improved. In addition to the training approach, Zstandard can also use user-defined  compression dictionaries"; before compression first mapping (compression dictionary) is pre-populated)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gopal to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Gopal implements a process of pre-populating a set of data entries before compressing the certificate chain. By utilizing the indexes table and mappings of a compression dictionary and populating the certificate chain with sets of data entries it maximizes the compression efficiently and allows the user trying to authenticate itself and join a network to send smaller and faster bits of data entries in the certificate chain without slow transmission delay or over use of energy. By making it a priority to pre-populate the data entry before exchanging information with another user it provides reoccurring principles to allows frequency analysis, and aid to the authentication and encryption process of devices attempting to join the network. By prepopulating certificate chains with sets of data it allows devices to be able to recognize and identify reoccurring features so after the completion of compressing the certificate users of devices can be assured that the corresponding sets of data are maintained are reflected in the certificate chains.

However Wenocur and Gopal do not explicitly teach wherein compressing the first certificate chain comprises dynamically populating the first mapping with a second set of data entries.
Wherein Mcgrew teaches wherein compressing the first certificate chain
comprises dynamically populating the first mapping with a second set of data entries, (Page 4 section 2.1 "the dictionary is fed into the compressor, and no output is produced while the dictionary is processed, but the compressor state is updated and maintained; after that, the data input is compressed"; compressing the certificate includes dynamically populated (updated and maintained) the first mapping (dictionary
and compressor state) with a second set of data entries (data input))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mcgrew to the performing an authentication procedure when joining a wireless network by compressing a certificate
 chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and a process of pre-populating a set of data entries before compressing the certificate chain teachings of Gopal because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Mcgrew includes 
The motivation to combining these references is because by dynamically updating, populating and maintaining the mapping with other sets of data entries it facilitates the growth and effectiveness of devices attempting to authenticate and join a network by providing reoccurring certificate chains with the corresponding data entries that can be trusted and are secure.
However Wenocur, Gopal, and Mcgrew do not explicitly teach and further comprising removing the second set of data entries from the first mapping when the authentication procedure has completed.
Wherein Suzuki teaches and further comprising removing the second set of
data entries from the first mapping when the authentication procedure has completed. ((Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600"; removing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list), (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system
[ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list

attribute-certificate-issuing terminal list 620)."; when the authentication procedure has completed (after the revocation process). data entry with index (terminal A) is removed (deleted) from attribute certificate list (first mapping)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur, a process of pre-populating a set of data entries before compressing the certificate chain teachings of Gopal and a method a dynamically populating or maintaining and continuously updating the mapping with another set of data entries teachings of Mcgrew because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki implements a process of removing a second set of data entries from the mapping when the authentication is finished. This prevents the system after authentication from being susceptible to interception, modification, alteration or misuse of data entry items that could cause harm to devices that have been verified and joined the network. By eliminating this possible vulnerability risk it assures the user that once authenticated data entries would not be susceptible to unauthorized user trying to impersonate and gain access.


Claims 8-10, 12, 15-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in further view of Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson").

	Regarding Dependent Claim 8 (Original), Wenocur does not explicitly teach the computer-implemented method of claim 1, further comprising decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain, wherein the uncompressed certificate chain includes the first data entry in place of the first index. 
Wherein Parkinson teaches the computer-implemented method of claim 1, further comprising decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain, wherein the uncompressed certificate chain includes the first data entry in place of the first index. (Par. (0027) "The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates. In response to a request for the CRL received from a security client, the compressed CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the 
the compressed CRL to form an uncompressed CRL, for example by decompressing information associated with individual certificates in the sequence of compressed serial numbers or other information or uncompressing some or all of the certificate serial numbers and other information in the sequence."; decompressing the compressed certificate chain (certificates in the sequence) based on second mapping (CRL contents) and includes first data entry of the first index (serial number and other information in the sequence)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index. This becomes important because by decompressing a certificate chain and producing an uncompressed certificate it allows devices verify the identity of other devices in the network attempting to join and to establish an authenticated communication channel between them. 


Regarding Dependent Claim 9 (Currently Amended), Wenocur further teaches the computer-implemented method of claim 1, further comprising: determining, at the neighboring node, that the second mapping does not include the first data entry; (Par. (0378)" Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to the Finish record to be sent"; second mapping does not include first data entry) and incorporating the first data entry into the second mapping at a position that corresponds to the first index. (Par. (0603) "A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length"; multiple data entries (type version content-length) second data entry (content length) with second index (represented by value of 3 bytes). (Par. (0605)" A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may  incremented with each Certificate issued to the Subject, so given two Certificates with the same Subject Name, it is easy to tell which on is more recent"; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate. unsigned integer that is incremented (second index value) (Examiner Notes: instant application 16/515,953 states "the data entry could be a key/ value pair. a field name and corresponding field value, a line of comma-separated values, a data string, and so forth. In one embodiment, the data entry may be a field and/or corresponding field value derived from an X.509 certificate.")


Regarding Independent Claim 10 (Original), Wenocur teaches a computer-implemented method for performing an authentication procedure when joining a wireless network, comprising: receiving a compressed certificate chain from a neighboring node; (Par.(0560) "Outside of the scope of the protocol the Sender of the message receives the Compact Certificate for the Recipient of the message. For example, a Story message played by a Story Enabled Client might include the Compact Certificate for the Recipient as part of the data associated with an active region of the display or other user interface component."; receiving of compressed certificate (compact certificate))
performing an authentication procedure with the neighboring node based
on the first data entry. (Par. (0254-0255) "The Story Servers each have a unique certificate, and the Clients can have either unique or shared certificates. If there client ""the Sender extracts their own
priv.= 1te signing key and certificate chain from a trusted storage means. and then passes that extracted information. and the data of the message along with the Recipient's public enveloping key. and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) ""Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender").
However Wenocur does not explicitly teach decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, wherein the compressed certificate chain includes a first index and the decompressed certificate chain includes a first data entry in place of the first index.
decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, wherein the compressed certificate chain includes a first index and the decompressed certificate chain includes a first data entry in place of the first index; and (Par.
(0027) "The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates. In response to a request for the CRL received from a security client, the compressed CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the compressed CRL to the security client. The security client can then read the header portion to determine that the requested CRL is the compressed CRL and uncompresses the compressed CRL to form an uncompressed CRL, for example by decompressing information associated with individual certificates in the sequence of compressed serial numbers or other information or uncompressing some or all of the certificate serial numbers and other information in the sequence."; decompressing the compressed certificate chain (certificates in the sequence) based on second mapping (CRL contents) generate a decompressed certificate chain (to form an uncompressed CRL) and includes first data entry of the first index (serial number and other information in the sequence)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by receiving compressing a certificate chain including a first index and data entry that was transmitted and received 
The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified.

Regarding Dependent Claim 12 (Original), the combination of Wenocur and Parkinson teach the method of claim 10, Wenocur further teaches the computer-implemented method of claim 10, further comprising: extracting a second data entry from the compressed certificate chain (Par.(0601-0603) "Embodiment of Method for Compressed Digital Certificate [ .. ] Algorithm used by Certificate Issuer to sign the certificate, Algorithm to be used with the Subject's first public key, Algorithm to be used the Subject's second or subsequent public key, Length of each public key, Length of Certificate Issuer's signature, Parameters for each of the algorithms such as the exponent to use with RSA public key, Subject Name and/or Character Set of Subject Name, and Issuer Name and/or Character Set of Issuer Name."; embodiments of a compressed certificate. extracting a second data entry (algorithm used by certificate (compressed) to be used (extracted) with subject’s second, common data object header includes field types version content length (second data entry into first)
determining that the first mapping does not include the second data entry; and (Par. (0378)" Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to
the Finish record to be sent"; first mapping does not include second data entry)
incorporating the second data entry into the first mapping at a position that corresponds to a second index. (Par. (0603) "A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length"; multiple data entries (type version content-length) second data entry (content length) with second index
 (represented by value of 3 bytes). (Par. (0605)" A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate. Unsigned integer that is incremented (second index value) (Examiner Notes: instant application 16/515,953 states in Specification Par. (0062) "the data entry could be a key/value pair. a field name and corresponding field value. a line of comma-separated values. A data string. and so forth. In one embodiment. the data entry may be a field and/or corresponding field value derived from an X. 509 certificate.")

Regarding Dependent Claims 15 (Currently Amended) and 16 (Original), claims 15 and 16 recites similar limitations as claim 3 and the teachings of Wenocur address all the limitation discussed in Claim 3 and are thereby rejected under the same grounds.

Regarding Independent Claim 17 (Currently Amended), Wenocur teaches a wireless network, comprising: a first node that includes: a first memory storing a first set of instructions (Par. (0099); Figure 2 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus, (0119)-(0120), (0141 );
and a first processor that executes the first set of instructions to perform the steps of: (Figure 4, label 162; processor of Story Server compressing certificate) compressing a first certificate chain to generate a compressed certificate chain, and (Par. (0253-0255) "StoryMail Compact Certificates [ .. ] Secure communications  message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages [ .. ] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties. The certificates have the following format:"; story server compact (compressing) certificates into small certificates)
transmitting the compressed certificate chain across the wireless network
(Par. (0253)-(0267), (0307)-(0340). (0599), [0654)-(0658); "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; "The KID for the MK is the hash of the MK itself, but it is the index to this table"; "wherein the trusted entity comprises a Compact
Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public kev"J;
and a second node that includes: a second memory storing a second set of instructions (para [0099), (0119)-(0120) Figure 5 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus,
[0141), 
and a second processor that executes the second set of instructions to perform the steps of: receiving the compressed certificate chain, and (Par. (0599) The method of embodiment (40), wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key."; process of a compact (compressed) certificate) , (Par. (0616) "from Sender to Recipient using a public key of the recipient and provides data privacy plus integrity using the
Encrypted-Data primitive and provides data authenticity using a public key digital signature and provides the certificate chain of the Sender."; receiving compact (compressed (certificate chain)), (Par. (0634) "The first and second messages can be cryptographically processed using public key operations such as RSA, and these messages will have substantially the same format and cryptographic processing, and the Client and Server verify the certificate chain in the received second and first message respectively."; received certificate chain)
performing an authentication procedure with the first node based on the decompressed certificate chain (Par. (0131], [0307]-(0340], [0654]-(0658] -(Par. (0131) "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.= 1te signing key and certificate chain from a trusted storage means, and then passes that extracted information, and the data of the message along with the Recipient's public enveloping key, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed- Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender';.
However Wenocur does not explicitly teach decompressing the compressed certificate chain to generate a decompressed certificate chain, and
Wherein Parkinson teaches decompressing the compressed certificate chain to generate a decompressed certificate chain, and (Par. (0027) "The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates.
In response to a request for the CRL received from a security client, the compressed
CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the compressed CRL to the security client. The security client can then read the header portion to determine that the requested CRL is the compressed CRL and uncompresses the compressed CRL to form an uncompressed CRL, for example by decompressing information associated with individual certificates in the sequence of compressed serial numbers or other information or uncompressing some or all of the certificate serial numbers and other information in the sequence."; decompressing the compressed 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by receiving compressing a certificate chain including a first index and data entry that was transmitted and received from a neighboring node based on first data entry and the performing of an authentication procedure with the neighboring node based on the first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index. This becomes important because by decompressing a certificate chain and producing an uncompressed certificate it allows devices verify the identity of other devices in the network attempting to join and to establish an authenticated communication channel between them.
The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a 

Regarding Dependent Claim 22 (Currently Amended), claim 22 recites similar limitations as claim 3 and the teachings of Wenocur address all the limitation discussed in Claim 3 and are thereby rejected under the same grounds.

Regarding Dependent Claim 23 (Currently Amended), the combination of Wenocur and Parkinson teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein compressing the certificate chain comprises performing an elliptic curve compression operation on a public key portion of the certificate chain. (Par. (0304); "operations could be replaced with any asymmetric encryption system such as Elliptic Curve"; ECC operation used on certificate chain, [0671 )" secure certificate issuing by an Issuer to a Client[ .. ] extracting, by the client, a public and private key and certificate chain [ .. ] creating, by the issuer, a Compact Certificate with one or more public keys"; compressed (compacted) certificate on a public key portion of the certificate chain.)





unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson") in further view of Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as "Madhavan).

	Regarding Dependent Claim 11 (Currently Amended), Wenocur does not explicitly teach The computer-implemented method of claim 10, wherein decompressing the compressed certificate chain comprises: determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping; and replacing the first index with the first data entry in the decompressed certificate chain.
Wherein Parkinson teaches decompressing the compressed certificate chain comprises: (Par. (0027) "The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates. In response to a request for the CRL received from a security client, the compressed CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the compressed CRL to the security client.
The security client can then read the header portion to determine that the requested
CRL is the compressed CRL and uncompresses the compressed CRL to form an uncompressed CRL, for example by decompressing information associated with individual certificates in the sequence of compressed serial numbers or other decompressing the compressed certificate chain)
replacing the first data entry with the first index in the decompressed certificate chain. (Par. (0025) "compressing CRL contents, which preferably include a sequence of compressed certificate serial numbers and optional extensions associated with revoked certificates, while maintaining an uncompressed header having information associated with the contents such as filtering and compression method,"; certificate chain (sequence of compressed certificate). (Par. (0041) "compression procedure replaces portions of CRL data with references to data already having passed through both an encoder and a decoder and that matches the CRL data portions. Each reference to a match is represented by a value referred to as a length-distance pair "1-d".; compression of certificate process includes replacing first data entry (CRL data) with references to data (first index)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by receiving compressing a certificate chain including a first index and data entry that was transmitted and received from a neighboring node based on first data entry and the performing of an authentication procedure with the neighboring node based on the first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a process of decompressing a compressed certificate chain based on another 
The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified.
However Wenocur and Parkinson do not teach determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping;
determining that the first mapping includes the first data entry; (Par. (0047) "This produces a compact certificate which includes less than all of
the information needed for authentication."; wherein compressing the certificate chain),
(Par. (0004)" The basic structure of an X.509 certificate is given in Table I below. It includes three main fields: a TBS (to be signed) Certificate field containing a number of data items, a Signature Algorithm field identifying the algorithm used in producing the signature, as well as a Signature Value field containing the digital signature that is used by the CA to sign the certificate. The details of X.509 v.3 certificates are contained in
RFC 3280. TABLE-US-00001 TABLE I X.509 Certificate TBS Certificate Version Serial number Signature Issuer Validity UTC Time Generalized Time Subject Subject Public
Key Info Unique Identifiers Extensions Signature Algorithm Signature Value"; determining Udentifving) first mapping (Table I) includes (contains) data entry(data items)).
determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of the data trying to be authenticate matches the correlating mapping, entries, and index prior to sending.
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to 

Regarding Dependent Claim 18 (Currently Amended), Wenocur teaches wherein the first processor compresses the first certificate chain by: determining that the first certificate chain includes a first data entry; (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255) "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; (Par. (03321 "The KID for the MK is the hash of the MK itself. but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"); (Figure 4, label 162; processor of Story Server compressing certificate)
However Wenocur does not explicitly teach and replacing the first data entry with the first index in the certificate chain.
Wherein Parkinson teaches replacing the first data entry with the first index in the first certificate chain. (Par. (0025) "compressing CRL contents, which preferably include a sequence of compressed certificate serial numbers and optional certificate chain (sequence of compressed certificate). (Par. (0041) "compression procedure replaces portions of CRL data with references to data already having passed through both an encoder and a decoder and that matches the CRL data portions. Each reference to a match is represented by a value referred to as a length-distance pair "Id".; compression of certificate process includes replacing first data entry (CRL data) with references to data (first index)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a method of replacing the first data entry with the first index in the certificate chain, this allows the faster transmission in the secure exchange for devices attempting to authenticate each other. Because the indexes or indices or smaller in size than the data entry of a certificate chain there arises drawbacks on the generation of the compressed chains. By replacing the data entries there becomes an increase in compression generation and efficiency and indexes or indices serve the purpose of consuming fewer bits than the corresponding data entry.

However Wenocur and Parkinson do not explicitly teach determining that a first mapping also includes the first data entry; determining that the first data entry corresponds to a first index in the first mapping;
Wherein Madhavan teaches determining that a first mapping also includes
the first data entry; (Par. (0047) "This produces a compact certificate which includes less than all of the information needed for authentication."; wherein compressing the certificate chain), (Par. (0004)" The basic structure of an X.509 certificate is given in
Table I below. It includes three main fields: a TBS (to be signed) Certificate field containing a number of data items, a Signature Algorithm field identifying the algorithm used in producing the signature, as well as a Signature Value field containing the digital signature that is used by the CA to sign the certificate. The details of X.509 v.3 certificates are contained in RFC 3280. T ABLE-US-00001 TABLE I X.509 Certificate
TBS Certificate Version Serial number Signature Issuer Validity UTC Time Generalized
Time Subject Subject Public Key Info Unique Identifiers Extensions Signature Algorithm
Signature Value"; determining Udentifving) first mapping (Table I) includes (contains) data entry(data items)).
	determining that the first data entry corresponds to a first index in the first mapping; (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using 
3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number
(index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values
(algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and a method of replacing the first data entry with the first index in the certificate chain teachings of Parkinson because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices 
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.


Regarding Dependent Claim 20 (Currently Amended), claim 20 recites similar limitations as claim 11 and the teachings of Wenocur, Parkinson and Madhavan address all the limitation discussed in Claim 11 and are thereby rejected under the same grounds.

Regarding Dependent Claim 21 (Original), claim 21 is dependent of claim 18 but recites similar limitations as claim 12 and the teachings of Wenocur as well as the dependent claim 18 teachings of Parkinson and Madhavan address all the limitation discussed in Claim 12 and are thereby rejected under the same grounds.




s 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"),
Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson") and Tamas et al. (U.S Pub. No. 20180365703, hereinafter referred to as "Tamas") in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

	Regarding Dependent Claim 13 (Original), Wenocur, Parkinson and Tamas does not explicitly teach the computer-implemented method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping.
Wherein Suzuki teaches the computer-implemented method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system [ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal Care deleted from the attribute-certificate-issuing authentication procedure has completed (after the revocation process), data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur, the includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index teachings of Parkinson and the identifying of a second data entry that is included in the certificate chain teachings of Tamas because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
The motivation to combine these reference is because by completing the authentication and removing any traces of confidential information from exposure it .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"),
Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson") in further view of Das et al. (U.S No. 10193698, hereinafter referred to as "Das").

	Regarding Dependent Claim 14 (Original), Wenocur and Parkinson do not explicitly teach the computer-implemented method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory.
Wherein Das teaches the computer-implemented method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory. (Page 4 (lines 42-50) "may allow the security device to detect a change associated with a server certificate chain, and invalidate a certificate cache entry associated with the server certificate chain (e.g., when the server certificate chain is changed due to a compromised server private key)"; prevent (invalidate) certificate chain from cache.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Das to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including 
The motivation to combine these reference is because by preventing storage in cache memory certificate chains can conserve energy and provide effective and efficient transmissions of data without concerns of the user for lifecycle of the devices in terms of energy expended.





19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"),
Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson"),
Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as "Madhavan") in further view of Subasic et al. (U.S Pub. No. 20170134170, hereinafter referred to as "Subasic").

	Regarding Dependent Claim 19 (Currently Amended), the combination of Wenocur, Parkinson, and Madhavan do not explicitly teach the wireless network of claim 18, wherein the first data entry includes a greater number of bits than the size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain.
Wherein Subasic teaches the wireless network of claim 18, wherein the first data entry includes a greater number of bits than the size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain. (Figure 2 labels 202, 203, 204, 1 and 2; certificate chain (ECDSA certificates) greater in bits (bytes) than compressed (reduced) certificates (1.2). first data entry (fragment) greater in bits (bytes) than index (204), (Par. (0022) "by reducing the size of certificates from what has been used in the past"; compressed (reduced) certificates), (Par. (0008) "significant packet fragmentation and a need to send large numbers of wireless packets over the air in order to fully exchange certificates."; first data entry (fragments/ packets). (Par. (0021) "This significantly reduces overhead of exchanging certificates and leads to a significant reduction in the first data entry (fragmentation of messages). (Par.(0023) "ECDSA certificates 202 are used to exchange keys. The ECDSA keys are small in size and are segmented by the SC and inserted into the MAP field 201 of frames 200. For example, if the ECDSA certificate 202 consists of 200 bytes, it may be split into 10 fragments 203 of 20 bytes each. An index byte 204 is combined with each fragment 203 and then and added to the MAP field 201 "; compressed certificate chain (reduced ECDSA certificates) with first data entry (fragments) and index) is not greater in bits (bytes) than ECDSA label 202), (Par. (0024) "ECDSA certificate 300 into multiple (N) smaller fragments of size K bytes 301. Each fragment consists of an index number 302 followed by K bytes"; first data entry (fragments) corresponding with index,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Subasic to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur, a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index teachings of Parkinson and the process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping teachings of Madhavan because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with 
The motivation to combine these references is because when authenticating and devices in exchange to joining a network it becomes vital to determine the identity of other entities in communication. By efficiently transmitting data faster and more securely the user is provided assurance that concerns of power consumption and transmission rates are at optimal capacity leading to a more swift and impactful identity management and authentication of devices.






Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

a. Mani; Mehdi (U.S. No. 9860730 "Network Discovery By Battery Powered
Devices". Considered this reference because it addressed the issue of battery-powered devices and the topic of power consumption in context to the energy demands of the environment around it.

b. Uhr; Joan Sun (U.S Patent. No. 20180294977) "SYSTEM FOR ISSUING
PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN, AND METHOD FOR
ISSUING PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN BY USING
SAME". Considered this application because it relates to the compression of keys, token and certificates of the like.

c. Brown; Michael S (U.S Pub. No. 20060036849 "Direct Communication
Between A Secure Application And A Local Application Running On The
Same Device". Considered this application because it addressed the use of certificates in correlation to a computing device on a wireless network.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497